Citation Nr: 1629802	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  15-26 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left arm disability. 

2.  Entitlement to service connection for a left leg disability. 

3.  Entitlement to service connection for a bilateral hearing loss disability. 

4.  Entitlement to service connection for a dental disability. 


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The evidence shows that the Veteran's service medical records were destroyed in a 1973 fire at the National Personnel Records Center.

The Veteran has not appointed anyone to represent him in this case.  

In April 2011, the RO sent the Veteran a letter requesting that he submit evidence to support his claim.  However, the RO did not identify the specific types of evidence which might be applicable in supporting the Veteran's claim.  that evidence could include, but is not limited to, medical evidence dated shortly after service, reports of employment examinations or insurance examinations, records of treatment for the claimed disabilities since service, or lay statements from friends or family members who observed the Veteran during or shortly after service and what they observed regarding the claimed injuries and disabilities.  

In light of the foregoing discussion, additional development of the record is warranted prior to further appellate consideration.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Notify the Veteran of the VA's duties to notify and assist him in the development of claims. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In particular, notify the Veteran of his right to be represented.  Because the Veteran's service medical records were destroyed in a 1973 fire, inform the Veteran of the alternative types of evidence he may submit to support his claims.  

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

